 



Exhibit 10.8
AGREEMENT FOR PURCHASE AND SALE
     THIS AGREEMENT FOR PURCHASE AND SALE (this “Agreement”) is made and entered
into as of the Effective Date (defined below), between BAY COUNTY INVESTMENT
GROUP, LLC, a Florida limited liability company (“Seller”), and VISION BANK, a
Florida banking corporation (“Buyer”).
WITNESSETH:
     In consideration of the mutual covenants and provisions contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer agree as follows:
     1. Description of Property. Seller hereby agrees to sell and convey to
Buyer, and Buyer agrees to purchase from Seller, in accordance with the terms
and subject to the conditions contained in this Agreement, certain real property
located at 2200 Stanford Road, Panama City, in Bay County, Florida, more
particularly described in Exhibit A attached hereto and incorporated herein by
reference, together with all buildings and improvements located thereon, and all
real property rights and easements appurtenant thereto, including Seller’s
rights in any roads, roadways or vacated streets or alleys (collectively, the
“Property”).
     2. Purchase Price. The purchase price for the Property (the “Purchase
Price”) shall be Two Million Nine Hundred Seventy Five Thousand Dollars
($2,975,000.00). The Purchase Price, subject to the adjustments, credits, and
prorations required by this Agreement, shall be paid by Buyer to Seller at
Closing by cashier’s or bank check or by federal wire transfer of immediately
available funds.
     3. Buyer’s Inspection Contingency. For a period of sixty (60) days from the
Effective Date (the “Inspection Period”), Buyer and its agents and
representatives shall have the right to conduct inspections and examinations
regarding the physical condition of the Property and the status of title and
survey matters for the Property. Buyer and its agents and representatives shall
be permitted to enter upon the Property to conduct such boundary surveys, soil
tests, environmental assessment audits, and other related tests, investigations,
and examinations of the Property as Buyer may desire. Buyer may likewise perform
an investigation of the legal and financial aspects of the Property, including,
without limitation confirmation of the land use and zoning classifications
applicable to the Property, the lack of any material violations of applicable
ordinances to the Property, the existence and availability of all required
permits, licenses and approvals for Buyer’s operation of the Property as a
banking facility (“Intended Use”), and a review of the Lease(s) (defined in
Schedule 1) and all contracts and agreement affecting the Property. Buyer’s
physical inspection rights are subject to the following conditions and
requirements: (i) Buyer shall not cause any material injury to the Property, and
(ii) Buyer shall pay all costs and expenses incurred in connection with its
inspections and reports. Buyer hereby agrees to indemnify and hold harmless
Seller from any loss, damage, claim, expense or cost which Seller may incur as a
result of Buyer’s physical inspections. Seller shall cooperate with Buyer, at no
expense to Seller, in Buyer’s performance of its investigations, including,
without limitation, signing such authorizations and other documents as are
reasonably required to permit Buyer to exercise fully its rights under this
subsection.
     The results of the foregoing physical inspections and investigations of the
Property shall be utilized by Buyer to determine whether the Property is, in
Buyer’s sole judgment and

 



--------------------------------------------------------------------------------



 



estimation, satisfactory to Buyer. If Buyer, for any reason or for no reason
whatsoever, is not satisfied with the results of the foregoing inspections and
investigations, Buyer may cancel this Agreement and shall so notify Seller in
writing prior to the expiration of the Inspection Period, whereupon this
Agreement shall automatically terminate and be null and void.
     BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER IS SELLING AND BUYER IS PURCHASING THE PROPERTY IN ITS “AS IS,
WHERE IS” CONDITION AND WITHOUT ANY WARRANTY, REPRESENTATION, GUARANTY, PROMISE
OR INDUCEMENT, EXPRESS OR IMPLIED, BY SELLER OR ANY REPRESENTATIVE, AGENT,
OFFICER OR EMPLOYEE OF SELLER, AS TO THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
(i) THE PROPERTY’S PHYSICAL AND ENVIRONMENTAL CONDITION, (ii) THE SUITABILITY OF
THE PROPERTY FOR ANY USE OR PURPOSE WHATSOEVER, INCLUDING THE INTENDED USE,
(iii) THE PROPERTY’S COMPLIANCE WITH ANY APPLICABLE LAW, RULE, ORDER OR OTHER
GOVERNMENTAL REGULATION, OR (iv) THE SIZE, DIMENSIONS, PROFITABILITY OR OTHER
SUCH MATTERS RELATING TO THE OWNERSHIP OR OPERATION OF THE PROPERTY.
     4. Seller’s Deliveries. Seller agrees to deliver to Buyer true and complete
copies of the materials described on Schedule 1 hereof (the “Seller’s
Deliveries”), to the extent these materials exist and are in Seller’s
possession, within five (5) days of the Effective Date.
     5. Title and Survey.
     a. Title Commitment. Within twenty (20) days after the Effective Date,
Seller shall obtain and deliver to Buyer and its counsel a title insurance
commitment showing that Seller owns fee simple title to the Property (the “Title
Commitment”), together with complete copies of all title exception documents
listed therein, issued by a title agent and title underwriting company chosen by
Seller and reasonably acceptable to Buyer (the “Title Company”), wherein the
Title Company shall commit to issue to Buyer at Closing an owner’s policy of
title insurance in the total amount of the Purchase Price insuring fee simple
title to the Property, subject only to the following “Permitted Exceptions”:
     i. Governmental building, zoning and land use regulations affecting the
development, occupancy, use or enjoyment of the Property;
     ii. Ad valorem real property taxes and assessments for the year of Closing,
and subsequent years, that are not yet due and payable; and
     iii. Easements, covenants, conditions and agreements of record affecting
the Property and reasonably acceptable to Buyer.
     At Closing, Seller shall pay the title premium, title agent’s closing
charges, title update fees and other related search and title examination fees
and charges of the Title Company or its agent in connection with the issuance of
the title insurance policy.
     b. Survey. Buyer, at its sole cost and expense and within sixty (60) days
after the Effective Date, may have a survey of the Property prepared by a
surveyor licensed in the State of Florida (the “Survey”). The Survey shall be
prepared in accordance with minimum technical standards for land surveying in
the State of Florida, shall be prepared with reference to the Title Commitment,
shall locate all easements

2



--------------------------------------------------------------------------------



 



benefiting or burdening the Property and matters appearing on the Title
Commitment, and shall be certified to Seller, Buyer, the Title Company and the
Title Company’s agent.
     c. Defects and Cure. The Title Commitment and the Survey are collectively
referred to as the “Title Evidence.” If the Title Evidence discloses, with
respect to the Survey, any material encroachment onto or off of either the
Property or any easement benefiting or burdening the Property, or, with respect
to the Title Commitment, any matters other than Permitted Exceptions or
mortgages or monetary liens to be discharged by Seller at or prior to Closing,
Buyer shall notify Seller in writing within ten (10) days of Buyer’s receipt of
the Title Commitment or the Survey specifying the defects shown thereby (the
“Defects”), and Seller shall have ten (10) days from the date of Buyer’s notice
of the Defects to respond to Buyer with Seller’s intention to correct or cure
the Defects or with Seller’s intention not to cure the Defects. If Seller elects
to cure the Defects, it shall have until the date that is ten (10) days prior to
the date of Closing within which to use good faith, diligent efforts to cure the
Defects. If Seller elects not to cure the Defects or fails to cure and remove
all Defects within ten (10) days prior to the date of Closing, this Agreement
may be terminated at Buyer’s election by written notice given to Seller within
five (5) days of Buyer’s receipt of notice that Seller will not cure Defects or
five (5) days prior to the date of Closing in the event of Seller’s failure to
cure whereupon this Agreement shall automatically terminate and be null and
void, or Buyer may, at its sole election by written notice, proceed to close
this transaction notwithstanding any Defects and without offset or deduction in
the Purchase Price, in which event such Defects shall become Permitted
Exceptions and shall be waived by Buyer for all purposes.
     d. Title Updates. The Title Commitment shall be updated immediately prior
to Closing and shall show no additional exceptions or liens other than the
Permitted Exceptions. In the event the updated title commitment shows new or
additional exceptions to title, the same procedure for clearing defects in title
set forth above shall apply.
     e. UCC Lien Search. Within the Inspection Period, Buyer may obtain at its
expense: (i) a UCC-11 search of any and all liens filed against or with respect
to the Property with the Office of the Florida Secretary of State/Florida
Secured Transactions Registry, and (ii) a search of judgment and tax liens
against Seller filed with the Office of the Florida Secretary of State
(collectively, the “Lien Searches”). Any liens disclosed by the Lien Searches
shall be satisfied by Seller at or prior to Closing.
     6. Representations and Warranties.
     a. Seller. Seller hereby represents, warrants and covenants to Buyer as
follows:
     i. Seller is a limited liability company duly organized, validly existing
and active in status under the laws of the State of Florida.
     ii. The execution, delivery and performance of this Agreement by Seller,
the execution and delivery of the documents and instruments delivered or to be
delivered pursuant hereto by or on behalf of Seller, and the consummation of the
transaction contemplated hereby have been or will be duly authorized by Seller.

3



--------------------------------------------------------------------------------



 



     iii. To the best of Seller’s knowledge, the Property does not contain, the
Property has not been used in any manner for the storage of, nor has activity
upon the Property produced, any hazardous or toxic waste, materials, discharge,
deposit, dumping or contamination, whether of soil, ground water or otherwise.
The Property does not contain underground tanks of any type or any materials
containing or producing any polychlorinated biphenyls or any asbestos. There are
no surface or subsurface conditions which constitute or, with the passage of
time, may constitute a public or private nuisance.
     iv. Other than the Lease(s) in effect on the Effective Date, there are no
contracts or agreements to which Seller is a party, which may adversely affect
the Property or the closing of the sale under this Agreement, or which are not
terminable on thirty (30) days notice, or which may be binding upon the Property
or Buyer after the Closing.
     v. Seller has received no written or verbal notice from any governmental
authority or agency concerning any existing and uncorrected building,
environmental, zoning or safety violation pursuant to applicable statutes, codes
or regulations affecting the Property.
     vi. All sales tax and use tax required to be paid or collected by Seller in
the operation of the Property, and any interest and penalties thereon, have been
collected and paid to, and all tax returns required in connection therewith have
been filed with, the appropriate governmental authority for all time periods
prior to the Effective Date and will be filed as of Closing.
     vii. There is no litigation pending or, to the best of Seller’s knowledge,
threatened which does or will materially or adversely affect the Property, and
there are no actions or proceedings pending or, to the best of Seller’s
knowledge, threatened against Seller before any court or administrative agency
which do or will materially or adversely affect the Property.
     Seller’s warranties under this Section 6.a. shall survive Closing for a
period of one (1) year.
     b. Buyer. Buyer hereby represents, warrants and covenants to Seller as
follows:
     i. Buyer is a corporation, duly organized, validly existing and active in
status under the laws of the State of Florida; and
     ii. The execution and delivery of this Agreement by Buyer and the
consummation of the transaction contemplated hereby have been or will be duly
authorized by Buyer.
     7. Conditions to Closing. In addition to all other contingencies
contemplated by this Agreement, all obligations of Buyer under this Agreement
are subject to the fulfillment of each of the following conditions at or prior
to Closing unless specifically waived in writing by Buyer:
     a. On or before the Closing, Buyer shall have approved the condition of the
Property, as acceptable for Buyer’s Intended Use.

4



--------------------------------------------------------------------------------



 



     b. Buyer shall have completed and consummated the merger and/or acquisition
of shares with Vision Bancshares, Inc., an Alabama corporation (the “Merger”),
and notice of fulfillment of this condition is provided to Seller.
     If each and every of these conditions are not satisfied at Closing, Buyer
may elect, upon written notice to Seller, to either (i) waive such conditions as
may be unsatisfied, (ii) cancel this Agreement, whereupon all rights and
liabilities arising hereunder shall automatically terminate or (iii) extend the
date of Closing pursuant to Section 8 below.
     8. Closing and Transfer of Title.
     a. Closing. Subject to applicable curative periods and satisfaction of the
conditions to closing set out in this Agreement, the parties hereto agree to
close this purchase and sale thirty (30) days after the closing of the Merger
(or such earlier or later date as may be mutually agreed upon in writing by
Seller and Buyer), at the offices of the Title Company, or such other place as
may be mutually agreed upon by Seller and Buyer, or by overnight delivery of
documents and funds to the Title Company or to a closing agent mutually agreed
upon by Buyer and Seller (the “Closing”). Exclusive possession of the Property
shall be delivered to Buyer at Closing. To the extent the conditions and
contingencies to Closing set out in this Agreement are met and Buyer is ready
and able to close earlier than as provided in this Section 8.a., Buyer agrees to
notify Seller and to agree on an earlier date for Closing.
     b. Seller’s Documents. At Closing, Seller shall execute, acknowledge and
deliver, as appropriate, to Buyer, the following instruments, items and
documents:
     i. A special warranty deed conveying fee simple title to the Property to
Buyer, free and clear of all encumbrances other than the Permitted Exceptions;
     ii. An affidavit stating either that there have been no improvements made
to the Property during the ninety (90) days immediately preceding the Closing
or, if there have been any such improvements, that all lienors in connection
with such improvements have been paid in full;
     iii. An affidavit in compliance with the Foreign Investment in Real
Property Tax Act of 1980, as amended, stating under penalty of perjury that the
Seller is not a foreign person;
     iv. An assignment of the Seller’s right, title and interest under the
Lease(s);
     v. Keys to all entrance doors and to all equipment, storage and utility
rooms located on the Property; and
     vi. Such other documents or instruments as Buyer or the Title Company
reasonably may request in order to consummate the transaction intended by this
Agreement.
     c. Buyer’s Documents. At Closing, Buyer shall deliver the Purchase Price,
subject to the adjustments and prorations set out in this Agreement, and shall
execute, acknowledge and deliver, as appropriate, to Seller such documents or
instruments as Seller or the Title Company reasonably may request in order to
consummate the transaction intended by this Agreement.

5



--------------------------------------------------------------------------------



 



     9. Prorations of Taxes. All real estate taxes shall be prorated between
Seller and Buyer as of 12:01 a.m. the date of Closing. If the amount of taxes
for the year of Closing has not been determined as of the date of Closing, such
taxes shall be prorated on the basis of the prior year’s gross taxes, with known
changes, if any. Certified, confirmed or ratified special assessment liens as of
the date of Closing shall be paid by Seller. The cash payment due to Seller at
Closing shall be increased or decreased as may be required by the proration of
the foregoing items. If the actual amount of taxes assessed on the Property for
the year of Closing (“Taxes”) varies from the prior year’s gross taxes on which
prorations under this Section 9 were calculated, by an amount in excess of five
percent (5%), the Taxes shall be re-prorated using the actual amount assessed on
the Property and payments made by or to the parties at Closing shall be adjusted
in accordance with the re-proration. Within ten (10) days of any required
re-proration of Taxes, Seller shall pay Buyer the additional amount required for
payment of Taxes or Buyer shall pay Seller the excess of Taxes credited to Buyer
at Closing, as applicable. The provisions of this Section shall survive Closing.
     10. Risk of Loss; Condemnation.
     a. Risk of Loss. The risk of loss or damage to the Property by flood,
casualty or otherwise (except condemnation, which is provided for below), prior
to Closing, is assumed by Seller. If damage does occur to the Property and the
cost of restoration does not exceed one and one-half percent (1.5%) of the
Purchase Price, Seller shall be obligated to restore the Property to the
condition immediately preceding the casualty, at its sole expense, and Closing
shall proceed under this Agreement. If the required restoration is not complete
by Closing, Seller shall pay the cost of restoration to Buyer at Closing. If the
cost of restoration exceeds one and one-half percent (1.5%) of the Purchase
Price, then Seller shall have the right, but not the obligation, to restore the
Property to substantially the condition existing immediately prior to the
casualty at its sole expense, and the Closing may be extended by Seller for up
to sixty (60) days to permit time for such repairs. If Seller is unable to
restore the Property within such 60-day period, or elects not to restore the
Property, it shall notify Buyer of such fact and Buyer may elect to either
(i) cancel this Agreement, whereupon all rights and liabilities arising
hereunder shall automatically terminate, or (ii) close this transaction, in
which event Seller shall assign to Buyer at Closing all of Seller’s right, title
and interest, if any, in and to any insurance proceeds payable to Seller or for
Seller’s benefit (less any proceeds that may have been used in restoring the
Property prior to Closing) and Buyer shall receive a credit at Closing for the
amount of any applicable insurance deductibles.
     b. Condemnation. If between the Effective Date and Closing any portion of
the Property is taken or is made subject to condemnation, eminent domain or
other governmental or quasi-governmental acquisition proceedings, then the
following provisions shall apply. In the event Seller receives a written notice
from any governmental or quasi-governmental authority with powers of eminent
domain to the effect that a condemnation of any portion or all of the Property
is pending or contemplated, Seller shall notify Buyer within five (5) days of
the receipt of such notice. If the proposed or pending condemnation is one that
could be reasonably expected to render the Property not usable for the Intended
Use, including, without limitation, reductions in parking requirements,
floor-area ratio requirements and impervious surface area requirements, or
affect access to the Property from a dedicated public street or roadway, then
Buyer may, within five (5) days after receipt of such notice, cancel this
Agreement and this Agreement shall terminate, whereupon neither party shall have
any further rights or obligations under this Agreement. In the event that Buyer
shall not elect to terminate this Agreement, then this Agreement shall remain in
full force and effect,

6



--------------------------------------------------------------------------------



 



and Seller shall be entitled to all monies received or collected by Seller by
reason of such condemnation prior to Closing. In such event, the transaction
contemplated by this Agreement shall close in accordance with the terms and
conditions of this Agreement except that there will be a decrease in the
Purchase Price equal to the amount of the award or proceeds paid to the Seller
at or prior to Closing by reason of the condemnation. If, however, Seller has
not received any proceeds by reason of such condemnation prior to Closing and if
Buyer does not elect to terminate this Agreement as aforesaid, then the Closing
shall take place as herein provided without decrease in the Purchase Price, and
Seller shall assign and transfer to Buyer at the Closing by written instrument
all of Seller’s right, title and interest in any condemnation awards.
     11. Defaults.
     a. Buyer’s Default. In the event that Seller is ready, willing and able to
perform in accordance with this Agreement, and Buyer is obligated under the
terms of this Agreement to consummate the transaction evidenced by this
Agreement but fails to consummate this Agreement, pay the Purchase Price and
take title, then Seller may either (i) terminate this Agreement upon notice to
Buyer, whereupon Buyer shall immediately reimburse Seller for Seller’s actual
and reasonable out-of-pocket costs (including, without limitation, attorneys
fees) expended in connection with this transaction, or (ii) seek specific
performance of this Agreement without thereby waiving Seller’s right to
subsequently elect to exercise its remedy to cancel this Agreement under item
(i) above. These shall be the sole remedies of Seller in the event of Buyer’s
default.
     b. Seller’s Default. If Seller defaults in its obligations under this
Agreement, including, without limitation, Seller’s failure or refusal to convey
the Property to Buyer, or otherwise breaches this Agreement, then Buyer may
either (i) terminate this Agreement upon notice to Seller, whereupon Seller
shall immediately reimburse Buyer for Buyer’s actual and reasonable
out-of-pocket costs (including, without limitation, attorneys fees) expended in
connection with this transaction, or (ii) seek specific performance of this
Agreement without thereby waiving Buyer’s right to subsequently elect to
exercise its remedy to cancel this Agreement under item (i) above. These shall
be the sole remedies of Buyer in the event of Seller’s default.
     12. Brokers. Buyer and Seller each represent and warrant to the other that
it has not dealt with, consulted or contacted any real estate broker, agent or
finder in connection with or in bringing about the sale of the Property to
Buyer. Each party hereby agrees to defend, indemnify and hold the other harmless
of and from any and all claims, expense, cost, damage, loss and liability
arising out of a breach of the foregoing representation, warranty and covenant
by the defaulting party. This Section 12 shall survive the Closing and the
termination of this Agreement.
     13. Assignment. Absent prior written consent of Seller, not to be
unreasonably withheld or delayed, Buyer shall not have the right to assign this
Agreement except to an entity in which Buyer or the owners of Buyer have an
ownership interest. Upon completion of the Merger and upon notice from Buyer to
Seller, this Agreement shall be automatically assigned to an entity owned by
Buyer or acquired by Buyer in connection with the Merger. This Agreement and all
the terms and conditions hereof shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, successors and permitted
assigns.
     14. Notices. All notices hereunder or required by law shall be in writing,
and shall be deemed properly delivered when (i) personally delivered, (ii) one
(1) business day after being

7



--------------------------------------------------------------------------------



 



placed in the possession of a nationally recognized overnight courier service
(such as Federal Express), (iii) three (3) business days after being deposited
in the United States mail, postage prepaid, certified or registered mail, return
receipt requested, or (iv) sent by facsimile providing a transmission receipt
evidencing a complete transmission prior to 5:00 p.m. eastern time on a regular
business day, addressed to the parties hereto at their respective addresses set
forth below or as they may hereafter specify by written notice delivered in
accordance herewith:

     
      BUYER:
  Vision Bank
 
  Attn: William E. Blackmon
 
  PO Box 4649
 
  Gulf Shores, AL 36547
 
  Telecopier: (251) 967-4213
 
  Telephone: (251) 968-1001
 
   
     With a Copy To:
  Carlton Fields, P.A.
 
  4221 W. Boy Scout Boulevard
 
  10th Floor
 
  Tampa, FL 33607, or
 
  P.O. Box 3239
 
  Tampa, Florida 33601
 
  Attn. Lavinia James Vaughn, Esq.
 
  Telecopier: (813) 229-4133
 
  Telephone: (813) 223-7000
 
   
     SELLER:
  Bay County Investment Group, LLC
 
  Attn: Joey W. Ginn
 
  PO Box 1848
 
  Panama City, FL 32402
 
  Telecopier: (850) 636-4902
 
  Telephone: (850) 636-4963

     15. Closing Expenses. Seller shall pay the documentary stamp taxes on the
deed and the cost of the title insurance policy pursuant to Section 5, above.
Buyer shall pay all costs related to the recording of the deed. Each party shall
pay its own attorneys’ fees.
     16. Duties of Escrow Agent. [Intentionally omitted].
     17. Seller’s Operation of the Property. From the Effective Date through
Closing:
     a. Seller will operate the Property and perform its material obligations
under the Lease(s) and any existing contracts and agreements affecting the
Property.
     b. Seller will not enter into any lease, contract or agreement that will be
an obligation affecting the Property subsequent to the Closing, except contracts
entered into in the ordinary course of business that are terminable at will or
contracts approved in writing by Buyer.
     c. Seller shall maintain the Property, including all landscaping,
substantially in its present condition (ordinary wear and tear and casualty
excepted) and in a manner consistent with Seller’s maintenance of the Property
during Seller’s period of ownership. Seller will not remove any personal
property or fixtures from the Property except as may be required for necessary
repair or replacement, and replacement shall be of

8



--------------------------------------------------------------------------------



 



approximately equal quality and quantity as the removed personal property item
or fixture.
     d. Seller will keep in full force and effect all existing fire, casualty,
liability and extended coverage and other insurance policies which are presently
in effect for the Property, or any portion of the Property.
     18. Prorations of Revenues and Expenses.
     a. Rents and Lease Related Income. All rents and other fees and charges
payable under the Lease(s) in effect as of Closing, and all other items of
income, and all items of expense, with respect to the Property, whether or not
the foregoing are due, have been billed, or have been collected as of the date
of Closing, shall be prorated between Seller and Buyer as of the date of
Closing. If any of said rents, fees, charges or other items of income have not
been collected or are past due at the time of Closing for a period not in excess
of three (3) month(s), Buyer, at its cost, agrees to use good faith efforts to
collect such sums on Seller’s behalf (with all sums collected by Buyer to be
applied first to current rents) and shall remit same to Seller promptly
following collection, but in no event shall Buyer be obligated to institute
legal proceedings to collect the same. With respect to any arrearages in such
rents, charges, fees, or incomes for a period in excess of three (3) month(s),
Seller hereby irrevocably waives its right to seek payment of such sums from the
tenants. Buyer shall receive a credit at Closing for the amount of the security
deposits held by Seller under the Lease(s) and all rent under the Lease(s) paid
more than one month in advance.
     b. Proration of Other Income and Expenses. The following items shall be
apportioned at Closing and as of 12:01 a.m. the date of Closing: (i) any
applicable tangible personal property taxes assessed against the Property, and
(ii) fees for transferable licenses and permits, if any. All utilities shall be
transferred from Seller to Buyer as of the date of Closing. Seller shall be
entitled to receive all income in respect of the Property and shall be obligated
to pay all expenses in respect of the Property for all time periods prior to the
date of Closing, and Buyer shall be entitled to receive all such income and
shall be obligated to pay all such expenses from and after the date of Closing.
If on the date of Closing the tangible personal property tax bill is not
available for the then current year, the taxes shall be apportioned based upon
the tax bill for the next preceding year, but such taxes shall be readjusted as
soon as the tax bill for the current year is available.
     c. Leasing Expenses. Any lease commissions or tenant improvement costs
which are incurred by Seller in connection with any existing Lease(s) as of the
date of Closing shall be Seller’s responsibility.
     d. Estimates. All items which are not subject to an exact determination
shall be estimated by the parties or shall be prorated between the parties when
the exact amounts become known. As each item so estimated becomes capable of
exact determination after the Closing, the party in possession of the facts
necessary to make the determination shall send the other party a detailed report
on the exact determination so made, and the parties shall adjust the prior
estimate within ten (10) days after both parties have received said reports.
Either party will be entitled, at its own expense, to audit the records
supporting the determination made. All prorations shall be made as of 12:01 a.m.
the date of the Closing.

9



--------------------------------------------------------------------------------



 



     e. Survival. All of the provisions of this Section 18 shall survive the
Closing for a period of one (1) year.
     19. Miscellaneous Provisions.
     a. Gender. Words of any gender used in this Agreement shall be held and
construed to include any other gender; any words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.
     b. Attorneys’ Fees. If either party commences an action against the other
to enforce any of the terms of this Agreement or because of the breach by either
party of any of the terms hereof, the losing or defaulting party shall pay to
the prevailing party its reasonable attorneys’ fees, costs, and expenses
incurred in connection with the prosecution or defense of such action. The term
“prevailing party” means the party obtaining substantially the relief sought,
whether in mediation, by compromise or settlement, or through judgment, decree
or order obtained at trial, on appeal, or in any administrative or bankruptcy
proceedings. The provisions of this subsection shall survive the Closing and the
cancellation or termination of this Agreement.
     c. Captions. The captions in this Agreement are inserted only for the
purpose of convenient reference and in no way define, limit, or prescribe the
scope or intent of this Agreement or any part hereof.
     d. Construction. No provisions of this Agreement shall be construed by any
court or other judicial authority against any party hereto by reason of such
party being deemed to have drafted or structured such provisions.
     e. Entire Agreement. This Agreement constitutes the entire contract between
the parties hereto and supersedes all prior understandings, if any, there being
no other oral or written promises, conditions, representations, understandings,
or terms of any kind as conditions or inducements to the execution hereof and
none have been relied upon by either party. Any subsequent conditions,
representations, warranties, or agreements shall not be valid and binding upon
the parties unless in writing and signed by both parties.
     f. Recording. The parties agree that this Agreement shall not be recorded
in the public records.
     g. Time of Essence. Time is of the essence of this transaction and each and
every provision of this Agreement. Any reference herein to time periods of less
than five (5) days shall in the computation thereof exclude Saturdays, Sundays
and legal holidays, and any time period provided for herein which shall begin or
end on a Saturday, Sunday or legal holiday shall extend to 5:00 PM eastern time
of the next full business day. In computing periods of time, the Effective Date
of this Agreement shall not be counted.
     h. Original Document. This Agreement shall be executed by both parties in
counterparts, each of which shall be deemed an original, but all of such
counterparts taken together shall constitute one and the same Agreement. Receipt
by a party of a signed facsimile of a counterpart of this Agreement shall be
deemed receipt of an original, and no other party shall raise the Statute of
Frauds as a defense to such party’s signature delivered by facsimile. Without
limiting the effectiveness of any such signed

10



--------------------------------------------------------------------------------



 



facsimile, the parties agree to exchange original executed counterparts of this
Agreement upon request.
     i. Governing Law. This Agreement shall be construed, and the rights and
obligations of Seller and Buyer hereunder shall be determined, in accordance
with the laws of the State of Florida.
     j. Non-Merger. In addition to any specific language of non-merger found in
certain sections of this Agreement, any provision hereof which by its terms or
by reasonable construction and interpretation would be performed after the
Closing shall survive the Closing and shall not merge in the Closing or in the
deed, except as specifically provided to the contrary herein.
     k. Effect. This Agreement shall not be effective unless and until fully
executed by Buyer and Seller. The “Effective Date” shall be the date when the
last one of the Buyer and Seller has executed this Agreement.
     l. Radon Gas. The following notice is given pursuant to Florida Statutes,
Section 404.056: “Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.”
     20. Internal Revenue Code Section 1031 Exchange. Buyer or Seller may
structure the purchase of the Property as a tax deferred exchange of like-kind
property within the meaning of Section 1031 of the Internal Revenue Code (an
“Exchange”). The parties agree to cooperate reasonably to effect the Exchange;
provided, however, that: (a) the non-exchanging party shall not be required to
contract for, acquire or take title to any exchange property; (b) the
non-exchanging party shall not be required to incur any expense or liability in
connection with the Exchange, including, without limitation, any obligation for
the payment of any escrow, title, intermediary, exchange, brokerage or
attorneys’ fees or other costs incurred with respect to the Exchange or payable
directly as a result of the Exchange; (c) no substitution of any qualified
intermediary for a party shall release that party from its obligations set forth
in the Agreement; (d) the exchanging party shall identify to the non-exchanging
party and to the closing agent and the Title Company for the sale and purchase
under the Agreement, prior to Closing the identity of the exchangor or qualified
intermediary effecting and participating in the Exchange and all information
necessary to effect the Exchange; (e) the exchanging party shall be responsible
for the preparation of any and all agreements, documents and escrow instructions
(collectively, “Exchange Documents”) required for the Exchange, at its sole cost
and expense; (f) the exchanging party shall be responsible for making all
determinations as to the legal sufficiency, tax considerations and any other
considerations relating to the proposed Exchange, the Exchange Documents and the
transactions contemplated thereby; and (g) the non-exchanging party shall in no
event be responsible for, or be deemed to make any representations as to the tax
or other consequences of the exchange transaction arising by reason of its
cooperation and performance of the Exchange or its execution of any Exchange
Documents.
     21. WAIVER OF JURY TRIAL. BUYER AND SELLER WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER
OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE
BY EACH PARTY, AND EACH PARTY HEREBY ACKNOWLEDGES THAT NEITHER THE OTHER PARTY,
NOR ANY PERSON OR

11



--------------------------------------------------------------------------------



 



ENTITY ACTING ON BEHALF OF THE OTHER PARTY, HAS MADE ANY REPRESENTATIONS OF FACT
TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. EACH PARTY ACKNOWLEDGES TO THE OTHER THAT IT HAS READ AND UNDERSTANDS
THE MEANING AND EFFECT OF THIS WAIVER PROVISION.
     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement.

            BAY COUNTY INVESTMENT GROUP, LLC, a Florida limited liability
company
    Date: March 26, 2007  By:   /s/ Joey W. Ginn         Name:   Joey W. Ginn   
    Title:   Managing Member

“SELLER”        VISION BANK, a Florida banking corporation
    Date: March 26, 2007  By:   /s/ Frank A. Hall         Name:   Frank A. Hall 
      Title:   Regional President

“BUYER”   

12



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Legal Description of Property
(a) Legal description of real property located in Bay County, Florida:
     A part of Sections 31 and 32, Township 3 South, Range 14 West, Bay County,
Florida described as follows:
     Commence at the Northwest corner of said Section 32, Township 3 South,
Range 14 West, Bay County, Florida; thence S00°24’49“E along the West line of
Section 32, a distance of 50.00 feet to the South right-of-way line of 23rd
Street; thence N89°37’00“E along said right-of-way line 104.79 feet to the West
line of Obid Family Limited Partnership property as recorded in Official Records
Book 1280, Page 1895, of the Public Records of Bay County, Florida; thence
S00°01’18“W along said West line, 285.80 feet to the Southeast corner of the
Eckerd Net Lease and the Point of Beginning; thence continue S00°01’18” W along
the West line of the Obid Family Limited Partnership property 122.74 feet;
thence S40°56’32“W along the West line of the Obid Family Limited Partnership
property 214.53 feet to the North right-of-way line of Airport Road (66 foot
right-of-way); thence N60°53’49“W along said North right of way line 109.10 feet
to the East right-of-way line of Stanford Road (66 foot right-of-way); thence
N00°24’49“W along said East right-of-way line 231.82 feet to the South line of
said Eckerd Net Lease; thence S89°58’40“E along the Eckerd Net Lease line 237.63
feet to the Point of Beginning (the “Property”).
(b) Street address, city, zip, of the Property: 2200 Stanford Road, Panama City,
Florida 32405.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Seller’s Deliveries
Note: Unless otherwise defined herein, all capitalized terms used in this
Schedule 1 shall have the meanings ascribed to them in the Agreement.

  a.   A copy of Seller’s title insurance policy covering the Property;     b.  
All existing surveys on the Property, including any and all as-built surveys;  
  c.   Any and all environmental reports and studies for the Property;     d.  
Any appraisals of the Property;     e.   Any and all permits, licenses or
approvals issued by governmental agencies, affecting the Property or its use and
operation, including, but not limited to, certificates of occupancy,
occupational permits, or zoning and land use variances;     f.   Any property or
structural inspection reports performed on the Property;     g.   Any land use
and zoning confirmation letters issued by governmental authorities for the
Property;     h.   Any and all service contracts or agreements affecting the
Property, maintenance of the Property or Seller’s operation of the Property;    
i.   A rent roll of all leases and other tenancies and other occupancies,
whether written or oral, affecting all or any portion of the Property
(“Lease(s)”), setting forth the names of the tenants (each a “Tenant”), the
spaces affected, the rents, the terms (including any options to renew), the
security deposits required by the Lease(s), if any, and any special concessions,
prepaid rent, options to purchase or rights of first refusal, or exclusive use
rights (the “Rent Roll”). The Rent Roll shall be attached to the Agreement as
Schedule 1.i. and incorporated therein by reference;     j.   All of the
Lease(s), lease files, and copies of correspondence between Seller and the
Tenants; and     k.   Access to the Property and to all mechanical, equipment
and storage rooms.

 